DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on February 22, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/06/2020, 11/30/2020, and 2/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites: “process, in response to the encrypted communication session…” (Emphasis added). Conventionally, it is understood that a “communication session” is a mutual agreement to perform data transmission between specific entities.  The context of this limitation is unclear and is vague to what is meant in “response” to a session. A session is something that is set up or established and not an action. How does one respond to a session?
Claim 1 further recites: “initiate… an encrypted communication session” by the remote patient monitoring system in response to a request from the remote patient monitoring device. However, the subsequent “transmit” step indicates that the same encrypted communication session is also used with a patient data processing system. It is unclear if the “encrypted communication session” is between the “remote patient monitoring system” and the “remote patient monitoring device” or the “patient data processing system”. Furthermore, it is unclear if there are one or two distinct sessions that are being established in the claim.
The remaining claims are similarly rejected by virtue of their dependencies to claim 1.

Notes on Prior Art
	No prior art rejections are asserted in the current Office Action.

For example, RFC 4302 and RFC 4303 establish the standards for IP Authentication Header (AH) and IP Encapsulating Security Payload (ESP), respectively. The AH follows a protocol header, such as IPv4, and provides connectionless integrity (see RFC 4302, pg. 3, section 1). The AH contains an integrity check value (ICV) that is authenticated over all immutable fields of an IP packet (see RFC 4302, pg. 10). An ICV is computed in accordance to the security association, which can include keyed MACs and symmetric encryption algorithms (see RFC 4302, pg. 11). ESP is substantially similar to AH, wherein an ESP header is inserted after the IP header and can be used with other security services, including AH (see RFC 4303, pg. 3, section 1). The typical ESP packet format includes an ICV after the trailer end and is authenticated over the entirety of an ESP packet (see RFC 4303, pp. 17-18).
	Other prior arts directed to incorporating integrity codes and verifying authenticity of packets include: 
Smith (US 2008/0075079): Header information is not encrypted and used for comparison to verify signed information to ensure that the header has not been tampered. See ¶45.
Wray et al. 
Baek et al. (US 2011/0044454): An integrity check value (ICV) is computed using CMAC over a traffic encryption key, MAC header, and a plaintext payload. The ICV is appended to the end of the packet. See ¶53; Fig. 2
Donley et al. (US 2004/0193876): Provides additional background to AH and ESP. See ¶¶4-5; Figs. 2A and 2B.
Hansen et al. (US 2007/0061674): A check code (CRC) of a payload, or the header and payload, is generated, encrypted, and appended to the end of a data packet. The header remains unencrypted and any tampering can be checked via decrypting the check code. See ¶28; Figs. 4 and 6.
Davis (US 7,215,667): In a conventional IPSec tunnel packet, a MAC is applied to the entirety of the packet and is appended to the end. See col. 2, lines 33-52, col. 4, lines 55-61; Fig. 2.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-19-2021